Filed Pursuant to Rule 497(c) 1933 Act File No. 333-173481 1940 Act File No. 811-22548 WALL STREET EWM FUNDS TRUST On behalf of Wall Street EWM Funds Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated April 30, 2012, to the Prospectus for the Trust, which was filed pursuant to Rule 497(c) on May 3, 2012.The purpose of this filing is to submit the 497(c) filing dated April 30, 2012 in XBRL for the Trust. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
